Allowable Subject Matter
Status of the Claims
Claims 1, 7, and 13 have been amended.
Claims 1-18 are allowed as amended 8/11/2022

Response to Arguments
Applicant’s arguments, see pages 8-9 of the Remarks with respect to the previous rejections under 35 USC 101 have been fully considered and are persuasive.  The previous rejections under 35 USC 101 have been withdrawn.  Please see below for a discussion on eligibility.

Reasons for Allowance
Claims 1-18 are allowed as amended 8/11/2022.
The following is an examiner’s statement of reasons for allowance: 
Reasons claims are subject matter eligible under 35 USC 101: The 35 USC 101 rejection was withdrawn because the claims integrate the judicial exception into a practical application by the use of NLP to analyze utterances, digitally crawling online sources for opinions and then using the crawling data and utterances for reverse chaining to determine themes and influencers, which is using the judicial exception in a meaningful way beyond general linking (See PEG 2019 and MPEP 2106.05). Therefore making the claims eligible under 35 USC 101.
Reasons the 103 rejection is overcome: Independent claims 1-18 disclose a system, product, and method for predictive decision making based on influence identifiers and learned associations by identifying degrees of correlation between one or more themes, historical decisions, and opinions of an entity.
The closest prior art of record is:
Ganesh et al. (US 2013/0166540 A1) – which discloses monitoring social networks to determine key influencers based on how people interact with data. 
Abels et al. (US 2009/0112786 A1) – which discloses an information handling system for collecting and prioritizing actions.
Lawrence et al. (US 2015/0235137 A1) – which discloses predicting influence in social media networks based on messages.
Schroder (Influencer Fraud on Instagram, A Descriptive Analysis of the World’s Largest Engagement Community, Master Thesis, Mannheim, January 25, 2019, pages 1-146) – which discloses influencer fraud on Instagram.

The prior art of record neither teaches nor suggests all particulars of the limitations as recited in claims 1, 7, and 13.  While individual features may be known per se, there is no teaching or suggestion absent applicants’ own disclosure to combine these features other than with impermissible hindsight. Specifically the claimed “a computer system (CS) comprising: a processor(s) set; a set of storage device(s); and computer code including data and instructions for causing the processor(s) set to perform at least the following operations: receiving, by a datastore via a communication network of computer systems, utterances communicated, propagated and/or otherwise espoused by a first entity, the received utterances comprising natural language text, at least some of the natural language text obtained from speech to text conversion; and automatically analyzing the received utterances to obtain key messages of the utterances of the first entity, the key messages obtained from the automated analysis providing historical decisions and opinions of the first entity for maintaining in a historical decisions and opinions data store; automatically digitally crawling online electronic sources for utterances of influencers to provide, for an influencer data store, a plurality of influencer data sets, wherein each influencer data set of the plurality of influencer data sets includes information indicative of opinions expressed by a respectively corresponding influencer and electronic information from the electronic sources about the corresponding influencer; performing, by a reverse chain engine comprising a processor executing machine logic, reverse chaining based on messages obtained from the automated analysis of the received utterances espouse by the first entity and using at least the following inputs: (i) data of the historical decisions and opinions data store, and (ii) the plurality of influencer data sets, the reverse chaining identifying one or more themes expressed by one or more of the influencers that correlate to one or more historical decisions and opinions of the first entity, and one or more degrees of correlation between the one or more themes and the one or more historical decisions and opinions of the first entity; and predicting, by a prediction engine, a likely future decision of the first entity using output of the reverse chaining”, which is not taught by the prior art. Therefore the claims are allowed over the 35 USC 103 rejections. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D HENRY whose telephone number is (571)270-0504.  The examiner can normally be reached on Monday-Thursday 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN EPSTEIN can be reached on (571)-270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW D HENRY/Primary Examiner, Art Unit 3683